1. Coup in Mauritania
The next item is the debate on six motions for a resolution on the coup in Mauritania.
author. - (FR) Mr President, Commissioner, we can regard the coup d'état that has taken place in Mauritania as a real tragedy. Just as it has invested in many other countries, the European Union has invested enormously in the democratisation of Mauritania; more than this, and even more importantly I would say, the Mauritanian people have contributed significantly and those responsible for the relatively recent overthrow of the dictator Taya succeeded in arousing huge hopes among the population of that country, while at the same time honouring each of their commitments from the organisation of the constitutional referendum in June 2006 to the presidential elections in March 2007, including the holding of local and general elections in 2006. This long process gave everyone an opportunity to have their say: trade unions, civil society and, of course, politicians. After just one year this coup has shattered everything and there is huge disappointment among the ranks of the democrats.
This catastrophe for democracy and for the people of Mauritania clearly reminds us of the extreme fragility of all young democracies and also of the special attention that has to be paid to them. It is now vital for us to condemn the new Mauritanian regime without equivocation. If the elected President had committed mistakes or blunders it was up to the Mauritanian people, to its parliament and to the country's elected representatives to react, to criticise and to impose sanctions. It was not in any way whatsoever the right of the army, the gendarmerie or any other police force to involve itself in what is exclusively a political matter.
We are therefore calling on the new 'strong men' of Mauritania to restore to the people of Mauritania the powers that they have stolen from them. We demand that they allow the elected President to resume his political functions as soon as possible, even if this means suffering all the criticisms, provided that these are expressed in a democratic manner and with respect for the aspirations of the Mauritanian people who have once more been taken hostage by the wishes of a minority.
Moreover, I would add, Mr President, that I had the honour of leading Parliament's observation mission to Mauritania and I am naturally deeply affected by what has happened. I will finish there and allow Mrs Isler Béguin, who led the European Union's election observation mission, to take the floor. We very much regret these events because what we witnessed in Mauritania was a real desire on the part of the entire population, a desire that has been expressed throughout the past year, and what has happened now is a tragedy.
author. - Mr President, this poor African nation has been suffering from political instability and turmoil for a number of years now. A reflection of this is the fact that two military coups occurred in the country in the last three years. The second of these took place on 6 August 2008. A general seized power in violation of constitutional legality and placed the President, the Prime Minister, other members of the Government and many civilians under arrest. Oddly enough, two thirds of Mauritania's parliamentarians have signed a declaration of support for the coup leadership.
Notwithstanding the possible involvement of fear of persecution, it is an affront to democracy and a sorry state of affairs when elected parliamentary representatives resort to admitting to the failure of the democratic process and declare approval of a military dictatorship. We call upon all political forces in Mauritania to put their people's interests first, and with common-sense maturity to work jointly on restoring the constitutional order in their country. To this end, we urge and expect the EU, the UN and the African Union to offer all necessary support.
author. - (FI) Mr President, the coup by the military junta in Mauritania has been widely condemned, with good reason. According to international observers in the country, the elections in 2006 and 2007 were conducted in accordance with the rules and there is no doubt as to the legitimacy of Mauritania's ousted government.
Mauritania has had more than 10 coups or attempted coups since it gained independence from French colonial rule. The previous one was only three years ago. At the time the upper ranks of the army visibly took part, as they have now again. The development could hardly be described as stable or democratic.
The disputes between the democratically elected President and the generals in Mauritania in their attitude to extremist Islamism contributed to the coup. This is a huge challenge for others who are trying to bring peace and stability to the region.
The draft resolution quite rightly observes that the restoration of the legal and democratically elected government is a precondition for Mauritania's stable, democratic development. It is therefore not an acceptable solution to hold new elections, as that would entitle the military junta to use force. What is precarious about the situation is that, if the country remains isolated, this will nourish extremist opinions and activity, which will sidetrack democratic development. For this reason, we have to support a UN-led solution that is as prompt and peaceful as possible. Our group supports the draft resolution on the situation in Mauritania.
author. - (FR) Mr President, Commissioner, it was thanks to you that I was able to head the election observation mission to Mauritania.
We were very proud of the results, because the great success was that after 24 years the military was handing over power to the people.
I was in Mauritania for eight days last week and what did I hear there? I heard a people who, having previously been so happy to have a civilian government, were once again pleased that the military had come back to 'readjust democracy', as they put it.
Of course we call that a coup d'état. It is a coup d'état. We denounce it and we have denounced it. However, I think that we really need to go and see what is happening there and I would advise you, my fellow Members, to send a delegation to find out. The representative from the African Union, Mr Ping, is calling it 'an atypical situation'. Mr Djinnit of the United Nations calls it 'a reversal situation' and both are saying that today we have to be creative. Indeed, when they say that there is deadlock it is quite true that there is institutional deadlock, but this institutional deadlock does not come from the coup; it is the result of a process of degradation that dates back to April and that culminated in June or July with a motion of censure that could not be voted on, with extraordinary sittings of the parliament that were not adopted, that were not granted and, indeed, with a resounding majority of two thirds, if not three quarters in favour of the President, which found itself overturned, with the call for him to resign. This truly was a reversal and for those who are not following things it is difficult to comprehend.
I would ask you, fellow Members, to go and see the situation as it really is and would call on you to support the democratic legacy that the country managed to acquire at the last elections.
It should also be remembered that institutions such as the Senate, the parliament and the municipal councils are still functioning and I really believe that these bodies are acting as custodians of the people's power. I therefore think that it is up to them to find a solution. I believe that we have to trust in our parliamentary colleagues to propose a roadmap to this military junta, which we have rejected, and that it is really up to the representatives of the people, just as we are the representatives of our citizens, to decide what to do now.
I think that we can give them this credibility and show some trust in them: if they fail to come up with solutions that are lawful and institutionally legitimate then we can intervene forcefully, but I believe that today these representatives of the people, who have legitimacy on their side, should put forward proposals and we should give them our support as colleagues.
author. - (PL) Mr President, anyone with an interest in Mauritania is aware of the current situation in that country. So too are the Members who had the honour of representing the European Parliament in that country. I was part of that group.
Mrs Isler Béguin has a great deal of relevant experience. I believe that she is right to advocate that for our part, we should increase resources so that the European Parliament can make an effective contribution to the situation, as it has already done in the case of other countries. This should not involve stating what is right, what ought to happen, or referring to certain standards. It should instead involve providing genuine assistance to people who are fighting for citizens' rights and democratic values in areas where these are far more difficult to attain than in the European Union. That is why it is proposed to distribute the resources in such a way that really effective use can be made of them.
author. - I intend to propose an oral amendment before the vote. The recent coup in Mauritania is disappointing. For a country which has made much progress towards democracy in recent years, this coup is a setback to such advancements.
The importance of a democratic Mauritania cannot be underestimated in this fragile subregion of Africa, so a return to democracy and civil rule is paramount. To overthrow a democratically elected government is simple unacceptable, as is the continued house arrest of the President and the Prime Minister of this country. However, it must also be noted that two thirds of the members of Mauritania's Parliament signed a declaration of support for the coup leader and his fellow generals. Last Sunday, the generals constituted their own government which, in my view, must be regarded as illegitimate.
While not recognising this self-appointed interim administration, I would nevertheless encourage the military junta to set a timetable for dates for new presidential elections as soon as possible so that civilian ministers can once again be appointed instead of military personalities. The junta must commit to electoral neutrality as they did after the last coup in 2005. If such moves cannot be achieved in the very near future, the European Union must consider harsher measures, such as the suspension of aid of a non-humanitarian nature. The Commission must give serious consideration to the reactivation of Article 96 of the Cotonou Agreement, which could lead to the freezing of assets of members of the junta as well as the suspension of aid. Finally, I urge the European Union to collaborate closely with the African Union on a resolution of this political crisis.
It is deplorable, but Mauritania's generals have committed yet another coup d'état which, regretfully, will affect the people of that country very badly. The fact that in the wake of a military coup, in a deteriorating economic and social situation, the World Bank has reached the decision to suspend payments to this country has made the situation even worse and the people will soon feel the effects of this. The only possible opinion on this situation is that we condemn the perpetrators of the coup and demand that constitutional and civil order be restored in this country as soon as possible. We demand the immediate release of President Sidi Mohamed Cheikh Abdallahi and the establishment of normal working conditions for government officials.
A military coup is not a way out of a crisis. Only political discussions and free and fair elections can lead any country out of a constitutional crisis. The European Union's duty is to help overcome the crisis in the most efficient way, rendering aid to people made vulnerable in the throes of an economic and food crisis.
on behalf of the UEN Group. - (PL) Mr President, Mauritania is a poor country. It is also an untypical Islamic country and the victim of many bloodless coups d'état. It is a country that recognises Israel and one that supports the United States in its war against Al-Qaeda. Mauritania has a democratic constitution. It is afflicted by many natural disasters. Slavery is still the custom there, which means people are deprived of their cultural and religious identity and their personality. However, this is a long-standing custom in the country. It is believed that Mauritania is making relatively good use of the assistance provided to it for the development of infrastructure and education.
The latest coup has been accompanied by a declaration of holy war on the part of Al-Qaeda. This may well destabilise the country, increase starvation and negate the progress made. It may also result in the death of many people and in the introduction of the inhuman methods of radical Islam into the country. In view of these dangers, it is essential for the European Union and for the organisations of African countries to act swiftly in order to prevent such a tragedy.
on behalf of the Verts/ALE Group. - (ES) Mr President, just yesterday we were talking about the inconsistency and ineffectiveness that sometimes characterises the European Union's sanctions policy. It is clear that Mauritania is an obvious example of this. The coup that occurred in that country this summer must be condemned, which is what we are doing in this resolution.
However, we also call for the political tensions to be eased within the relevant institutions, which are the ones that still have the capacity to do so at the moment.
Aside from that, the international response should not castigate those who do not merit this, particularly the Mauritanian people, who are already suffering enough from the economic and food crises.
We therefore call on the European Commission not to cancel the funding of support projects for civil society provided for under the European Instrument for Democracy and Human Rights (EIDHR) and also to reconsider the freezing of the Fisheries Agreement.
We also call on the Commission to engage in a political dialogue, pursuant to Article 8 of the Cotonou Agreement, with a view to restoring constitutional legality. If that dialogue should not succeed, it should then reactivate Article 96 of the Cotonou Agreement, which could lead to the freezing of aid, excluding food and humanitarian assistance.
- (NL) Mr President, fragile democratic regimes in Africa which are overthrown by a military coup: it is a never-ending story, a saga that goes on and on. I am not exaggerating when I say that this House has probably expressed its condemnation of all kinds of coups in Africa dozens of times in the past. In the majority of African countries unjust rule remains and the same rulers have often been in power for decades. Billions of development aid has not changed that. The despots often remain in power and we roll out the red carpet for them far too often. This is cause for pessimism.
The elections that this Parliament helped to monitor were conducted fairly: that has already been established here. However, the events this summer in Mauritania provide further evidence that elections alone will not be enough to get democratic values accepted on a permanent basis in Africa.
The lesson that we have to learn today is that Europe needs to have the courage to make economic support and development aid dependent on good governance and democracy, since at the end of the day it will be the Africans themselves who will benefit from that. However, the EU has not had the courage to adopt this position up to now. A verbal condemnation of the coup in Mauritania is not enough if the European Union does not take concrete sanctions at the same time to isolate the junta.
(PL) Mr President, it is most regrettable that we find ourselves debating Mauritania today. Last year, the first free elections were held in Mauritania. They were recognised as fair and transparent by the international community, including the European Parliament's Observation Mission. Mauritania had made significant progress in relation to issues of vital importance to its democratisation, stability and future development. I have in mind penalising slavery, liberalising the media and the return of refugees.
Mauritania has now taken a step backwards, cancelling the results of the democratic elections and demonstrating a lack of respect for the rule of law. There may well be varying interpretations and assessments of President Abdallah's conduct, but one thing is certain. A president elected in universal, democratic and free elections can never be replaced through a coup d'état. Such a move is unacceptable in a country that is developing its democracy, which is what Mauritania was doing until recently. The European Union should cooperate with the government of Mauritania and with the African Union in order to resolve the situation.
(FI) Mr President, as we heard at the beginning of August, the first democratically elected President in Mauritania has been deposed and imprisoned along with the country's Prime Minister and Minister of Internal Affairs as a result of a military coup.
Mauritania is one of the world's poorest countries and one of its newest oil producers. If its democratic development is under threat, cooperation on a broad scale with the country must be called into question. As the World Bank froze USD 175 million in financial assistance and as the EU is considering freezing EUR 156 million, there are several development projects in danger of being ditched. A softly-softly approach will not, however, pay off in a situation like this in the long term.
Taking a hard line obviously does not mean depriving the Mauritanians of food and humanitarian aid. The ruling military junta, however, needs to be reminded of the Cotonou Agreement and that, if no dialogue on restoring democratic order is achieved, EU cash will once again be cut off.
Mr President, I would echo what has been said by a large number of colleagues here this afternoon: a democratic Mauritania represents a pole of stability in the subregion. Barely 12 months after the European Union's election observation mission declared that the elections had integrity, there was a second coup in two years by the generals in Mauritania.
We call for the immediate release of the President and Prime Minister and believe that the solution to this is through dialogue. We welcome the involvement of the African Union in the process, but we urge the Commission to engage in this dialogue to try to find a peaceful and democratic solution to the current crisis and to use, if necessary, the threat that we will cut off all aid - apart from food and humanitarian aid - to Mauritania if we do not find a satisfactory solution in the coming months.
(PL) Mr President, Commissioner, I should like to endorse the comments made by Mr Kaczmarek. A coup d'état in Africa and more precisely in Mauritania can come as no surprise. If we consider the situation on that continent we are bound to come to the conclusion that although thankfully the process of democratisation has begun in many areas and is still continuing, it remains very weak. That is a fact.
Our role is to do all we can to assist democratisation. That involves our activities in the course of our missions to monitor parliamentary or presidential elections. It also involves financial assistance. Our presence on the ground, raising awareness amongst the people as to what democracy is all about and explaining how they can now play their part in it after a difficult period of preparation is surely a venture worth investing in, as we are indeed doing. I do not think we should skimp on this. On the contrary, we need to be generous. Africa's future is at stake.
Member of the Commission. - Mr President, for several months Mauritania has been experiencing a tense political situation, opposing a large section of the Parliament to the President of Mauritania. On 6 August 2008, following the dismissal by President Adallahi of several army chiefs, the military reacted by carrying out a swift and bloodless coup d'état. At present, the elected President remains imprisoned in a guest villa. It should be noted that the Prime Minister has also been arrested, while other institutions, such as the elected Parliament, have not been affected.
Three years ago, on 3 August 2005, these same generals - at the time colonels - had carried out a similar take-over against the 20-year-old regime of Colonel Ould Taya, himself in power following a coup.
The recent take-over, nevertheless, is radically different from the one in 2005 that brought to an end a dictatorial regime and resulted in an exemplary transition to democracy strongly supported, politically and financially, by the European Union. This transition, through a series of free and fair elections, had brought into power the first democratically elected institutions in Mauritania, whose functioning must still be improved.
From the first day of the coup, our position has been clear. Commissioner Michel firmly condemned the coup and requested the release and reinstatement of President Abdallahi, as well as a quick return to constitutional rule. The whole international community followed with a very similar stance.
The latest decisions taken by the military junta - the self-proclaimed 'High Council of State' - to formalise the take-over and nominate a new prime minister and government are now a series of steps in the wrong direction, going against the demands of the international community.
This coup, I think, represents a serious and evident breach of the essential elements of the Cotonou Agreement regarding democratic principles and the rule of law. Therefore, on 2 September 2008, the Commission adopted a Communication to the Council on the opening of consultations with Mauritania under Article 96 of the Cotonou Agreement.
On the basis of the results of the consultations, appropriate measures will be proposed. However, considering the potential negative impact that measures could have on the population, we still hope that an acceptable solution will be found without the necessity to isolate such a strategically important country, as many of you have said.
Meanwhile, we will continue to follow developments in Mauritania, while fully supporting the efforts of the African Union to re-establish constitutional rule in the country.
Now, let me comment briefly on two questions. It is too early at this stage to go into any details of appropriate actions to be taken on particular projects or areas of cooperation. I think we should wait for the results of the Cotonou Article 96 consultations, and it would also be good, Ms Isler Béguin, to wait for a delegation to go there. The Cotonou Article 96 consultations have to be started first.
Finally, there are two important projects: one is a European Development Fund project that is ongoing (value: EUR 4.5 million) for civil society support, and the other is planned support for democracy and human rights investment (value: EUR 300 000). These would probably be continued in the case of a partial freeze of cooperation. So, at the moment, we are at the stage where we think that the Cotonou Agreement must be invoked and '96' consultations have to be taken, and then we will see.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Rule 142)
in writing. - (RO) Unfortunately, the subject of the respect for human rights in African countries has been eternally present. For many Europeans, the respect for human rights is a gift they were born with. I come from a country that experienced the hardest communism in Europe, where human rights were not very high on its leaders' agenda. I could not say that the 18 years of democracy have led to the complete disappearance of the cases of infringement of human rights but the situation is much better than during the years of communism.
The fragile African continent, whose centuries-old history has seriously marked the mentality of its inhabitants, is now also facing the threat of destabilization of an entire region following the coup d'état of the military leaders of Mauritania. They actually annulled the 2007 democratic decision of the Mauritanian people, which had elected its first president in a democratic manner. Compliance with the rule of law is the first, fundamental requirement for democracy.
The new regime in Mauritania does not have the people's support and represents the exclusive wish of a limited group of people. The international community has the duty to make sure that things do not degenerate in this country, both for the safety of its inhabitants and for the stability of the entire region, where terrorism is a real threat.